Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 16, 2020

The Court of Appeals hereby passes the following order:

A21I0077. ALLSTATE PROPERTY AND CASUALTY INSURANCE
     COMPANY v. LAURA COCHRAN NAY.

      In this action for personal injuries arising out of an automobile collision,
Allstate Property and Casualty Insurance Company seeks interlocutory review of the
trial court’s order denying Allstate’s motion for summary judgment and granting
plaintiff Laura Nay’s motion for partial summary judgment. Under OCGA § 9-11-56
(h), the grant of partial summary judgment on any issue or as to any party is
reviewable by direct appeal. Olympic Dev. Group v. American Druggists’ Ins. Co.,
175 Ga. App. 425, 425 (1) (333 SE2d 622) (1985). Thus, the order that Allstate seeks
to appeal is directly appealable and not subject to the interlocutory appeal
requirements. Moreover, all rulings within that order and any other non-final rulings
entered in the case may also be raised as part of such a direct appeal. See OCGA
§ 5-6-34 (d); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d 199)
(1980). “This Court will grant a timely application for interlocutory review if the
order complained of is subject to direct appeal and the applicants have not otherwise
filed a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d
246) (2004).
      Accordingly, this application for interlocutory review is hereby GRANTED.
Allstate shall have ten days from the date of this order to file a notice of appeal in the
trial court. See OCGA § 5-6-34 (b). If Allstate already has filed a notice of appeal in
the trial court, then it need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/16/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.